DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 5/13/2022 has been entered and overcomes the rejections to the claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electron beam etching apparatus, comprising: a chamber body defining a process volume; a pedestal disposed in the process volume; a first electrode coupled to the pedestal; a lid coupled to the chamber body; and a second electrode coupled to the lid, the second electrode comprising a segmented surface facing the first electrode, the segmented surface comprising a plurality of angled surfaces disposed in a non-normal orientation relative to a datum plane defined by the first electrode.
Due to their dependency, claims 2-15 are necessarily allowable.
Regarding independent claim 16, the prior art of record neither shows nor suggest an electron beam etching apparatus, comprising: a chamber body defining a process volume; a pedestal disposed in the process volume; a first electrode coupled to the pedestal; a lid coupled to the chamber body; and a second electrode coupled to the lid, the second electrode fabricated from a high secondary electron emission coefficient material, the second electrode comprising a segmented surface facing the first electrode, the segmented surface comprising a plurality of angled surfaces disposed in a non-normal orientation relative to a datum plane defined by the first electrode.
Due to their dependency, claims 17-19 are necessarily allowable.
Regarding independent claim 20, the prior art of record neither shows nor suggest an electron beam etching apparatus, comprising: a chamber body defining a process volume; a pedestal disposed within the process volume;Page 4Application No. 16/716,965Docket No.: 44016369US02 Amendment dated May 13, 2022Reply to Office Action of January 19, 2022an actuator coupled to the pedestal, the actuator operable to raise and lower the pedestal within the process volume; an electrostatic chucking electrode disposed in the pedestal; a lid coupled to the chamber body; an electrode coupled to the lid, the electrode comprising a segmented surface facing the electrostatic chucking electrode, the segmented surface comprising a plurality of angled surfaces disposed in a non-normal orientation relative to a datum plane defined by the electrostatic chucking electrode; and an RF power source coupled to the electrode, wherein the RF power source is operable to generate a plasma in the process volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879